Exhibit 10.19
AMENDED AND RESTATED CEO EMPLOYMENT AGREEMENT




Thomas W. Weisel
Thomas Weisel Partners Group, Inc.
One Montgomery Street, 37th Floor
San Francisco, California 94104


December 15, 2008


Dear Thom:


On February 1, 2006, you entered into an EMPLOYMENT AGREEMENT with Thomas Weisel
Partners Group, Inc., a Delaware corporation (“TWPG Inc.” and, together with its
subsidiaries and affiliates and its and their respective predecessors and
successors, the “Firm”), which set forth the terms and conditions of your
employment with the Firm, and that agreement was amended on September 12, 2007
(as amended, the “Prior Agreement”).


You and the Firm wish to amend and restate the Prior Agreement in its entirety,
pursuant to the terms and conditions set forth in this EMPLOYMENT AGREEMENT
(this “Agreement”), and this Agreement sets forth the ongoing terms and
conditions of your employment with the Firm.


1.           Employment


TWPG Inc. does hereby employ you and you do hereby accept employment as Chief
Executive Officer of TWPG Inc.  You shall have all the duties, responsibilities
and authority normally attendant to the office of Chief Executive Officer of the
Firm, and you shall render services consistent with such positions on the terms
set forth herein.  As Chief Executive Officer of the Firm, you shall report
solely and directly to the Board.  In addition, you shall have such other
executive and managerial powers and duties with respect to the Firm as may
reasonably be assigned to you by the Board, to the extent consistent with your
position and status as set forth above.  In no event shall your duties,
responsibilities and authority be less than those initially performed by you as
Chief Executive Officer.  All other employees of the Firm shall report to you,
either directly or through such other personnel as the Board or you may
designate.  Subject to the discretion of the Board, you may also be designated
as Chairman of the Board.


You agree to devote substantially all of your business time, labor, skill and
energies to the business and affairs of the Firm during the Employment Period,
subject to periods of vacation and sick leave to which you are entitled.  Except
as otherwise provided below, during the Employment Period, you will not render
any business, commercial or professional services to any individual or any
entity that is not part of the Firm.  However, you may serve on corporate, civic
or charitable boards, manage personal investments, deliver lectures or fulfill
speaking engagements, so long as these activities do not significantly interfere
with your performance of your responsibilities under this Agreement and any
service on a corporate, civic or charitable board is pre-approved by the
Board.  The Firm has discussed with you the activities that you are conducting
at the time of this Agreement and agrees that these activities, as well as any
substitute activities that are similar in nature and scope, will not
significantly interfere with your responsibilities under this Agreement.


2.           Term of Employment


Subject to Section 8, the term of your employment commenced on the original
effective date of the Prior Agreement and shall end on December 31, 2009 (such
period, the “Initial Employment Period”).  After the Initial Employment Period
your term of employment shall be automatically extended for successive two-year
periods, subject to Section 8 and unless otherwise agreed in writing by you and
the Firm 90 days prior to the end of such periods.  References in this Agreement
to “your employment” are to your employment under this Agreement.


3.           Board Membership


During the Employment Period, TWPG Inc. shall take all reasonable action to
cause you to be appointed or elected to the Board, and to serve as Chairman of
the Board, subject to any applicable laws, rules and regulations and any
corporate governance policies and practices of TWPG Inc.  In the event that, in
the reasonable judgment of the Board, based on its consideration of applicable
legal, regulatory or corporate governance (including stock exchange)
requirements, the Board determines that the Firm should split the function of
Chairman of the Board and Chief Executive Officer, you may be replaced as
Chairman of the Board (but not as Chief Executive Officer) without it being
considered a termination of your employment hereunder or otherwise a breach by
TWPG Inc. of this Agreement.


4.           Location


In connection with your employment by the Firm, you shall be based at the
headquarters of TWPG Inc. in San Francisco, California, except for travel
reasonably required for the Firm’s business.


5.           Compensation


(a)           Base Salary.  During the Employment Period, subject to your
continued employment hereunder, you shall be paid an annualized base salary (the
“Base Salary”) of U.S. $200,000, payable in semi-monthly installments.  Your
base salary shall be reviewed annually by the Firm, and may be increased (but
not decreased) at each such annual review.


(b)           Annual Bonus.  During the Employment Period, subject to your
continued employment hereunder, you may be awarded an annual bonus (the “Bonus”)
pursuant to the Thomas Weisel Partners Group, Inc. Bonus Plan.


(c)           Equity Compensation.  During the Employment Period, subject to
your continued employment hereunder, you shall be eligible to participate in all
equity incentive plans for senior executives of the Firm as may be in effect
from time to time, in accordance with the terms of any such plan.


6.           Employee Benefit Plans


During the Employment Period, subject to your continued employment hereunder,
you shall be eligible to participate in each employee retirement and welfare
benefit plan and program of the type made available to the Firm’s employees
generally, and senior executives specifically, in accordance with their terms
and as such plans and programs may be in effect, which may include from time to
time, without limitation, savings, profit-sharing and other retirement plans or
programs, 401(k), medical, dental, flexible spending account, hospitalization,
short-term and long-term disability and life insurance plans.


7.           Other Employee Benefits


(a)           Vacation.  You will be entitled to paid annual vacation during the
Employment Period (totaling at least four weeks in each calendar year) on a
basis that is at least as favorable as that provided to you as of the date of
this Agreement.


(b)           Reimbursement of Business Expenses.  You will be reimbursed for
all reasonable travel, entertainment and other business expenses incurred by you
in performing your responsibilities under this Agreement, subject to the Firm’s
normal policies and practices (including appropriate documentation requirements)
for senior executives.


(c)           Facilities.  During the Employment Period, you will be provided
with office space, facilities, secretarial support and other business and
personal services consistent with your position on a basis that is at least as
favorable as that provided to you as of the date of this Agreement; provided,
however, that such support and services shall be subject to periodic review and
modification by the Compensation Committee in its sole discretion.


8.           Early Termination of Your Employment


(a)           No Reason Required.  You or TWPG Inc. may terminate your
employment at any time for any reason, or for no reason, subject to compliance
with Section 8(e).


(b)           Termination by TWPG Inc. for Cause.


(1)           TWPG Inc. may terminate your employment under any of the following
circumstances, and such termination shall be considered “for Cause”:


(A)           Your continued and willful failure to perform substantially your
responsibilities to the Firm under this Agreement.  “Cause” does not, however,
include any such failure after TWPG Inc. gives you a Termination Notice without
Cause, or you give the Firm a Termination Notice for Good Reason, in each case
in accordance with Section 8(e).


(B)           Your willful engagement in illegal conduct, fraud, embezzlement or
gross misconduct, in each case, that causes financial or reputational harm to
the Firm.


(C)           Your commission or conviction of, or plea of guilty or nolo
contendere to, a felony.


(D)           Your willful and material breach or violation of (i) this
Agreement, the Partners’ Equity Agreement, the Pledge Agreement or any other
written agreement between you and the Firm, or (ii) the code of conduct and
ethics of TWPG Inc. or any other Firm policy in respect of insider trading,
hedging or confidential information.


(E)           Your willful attempt to obstruct or willful failure to cooperate
with any investigation authorized by the Board or any governmental or
self-regulatory entity.


(F)           Your disqualification or bar by any governmental or
self-regulatory authority from serving in the capacity contemplated by this
Agreement or your loss of any governmental or self-regulatory license that is
reasonably necessary for you to perform your responsibilities to the Firm under
this Agreement, if (i) the disqualification, bar or loss continues for more than
90 days and (ii) during that period the Firm uses its good faith efforts to
cause the disqualification or bar to be lifted or the license replaced.  While
any disqualification, bar or loss continues during your employment, you will
serve in the capacity contemplated by this Agreement to whatever extent legally
permissible and, if your employment is not permissible, you will be placed on
leave (which will be paid to the extent legally permissible).
For this definition of Cause, (i) no act or omission by you will be “willful”
unless it is made by you in bad faith or without a reasonable belief that your
act or omission was in the best interests of the Firm and (ii) any act or
omission by you based on authority given pursuant to a resolution duly adopted
by the Board or on the advice of counsel for the Firm will be deemed made in
good faith and in the best interests of the Firm.


(2)           To terminate your employment “for Cause”, the Board must determine
in good faith that Cause has occurred and TWPG Inc. must comply with
Section 8(e).


(3)           TWPG Inc. may place you on paid leave for up to 30 consecutive
days while it determines whether there is a basis to terminate your employment
for Cause.  This leave will not constitute Good Reason.


(c)           Termination by You for Good Reason.


(1)           You may terminate your employment under the following
circumstances and such termination shall be considered “for Good Reason”:


(A)           Any material and adverse change in your title, position or duties
with the Firm (including by reason of removal or failure to be elected or
re-elected as a director, other than as stipulated in the last sentence of
Section 3 hereof).


(B)           Any failure by TWPG Inc. to provide you with authority,
responsibilities and reporting relationship as provided in Section 1 or any
material and adverse reduction in your authority, responsibilities or reporting
relationship, in each case other than any isolated, insubstantial and
inadvertent failure by TWPG Inc. that is not in bad faith and is cured promptly
on your giving notice to TWPG Inc.


(C)           The Firm moving its principal executive offices outside the San
Francisco, California metropolitan area.


(D)           A material breach by the Firm of any of its obligations to you
under this Agreement.


(E)           Any purported termination by TWPG Inc. of your employment that is
in breach of this Agreement.


(F)           Any failure by TWPG Inc. to maintain a bonus plan and/or equity
incentive plan (and/or equivalent corporate compensation policies) which when
taken together are substantially comparable to the plans described in Sections
5(b) and (c) above; provided that, any reasonable period during which such a
plan or policy is not maintained and during which TWPG Inc. is in good faith
seeking board of directors or stockholder approval of the renewal or replacement
of any such plan or policy shall, during such reasonable period, not be deemed a
failure by TWPG Inc. to maintain such a plan or policy.


(2)           To terminate your employment “for Good Reason”, Good Reason must
have occurred and you must comply with Section 8(e).  However, (A) if you do not
give a Termination Notice within 90 days after you have knowledge that an event
constituting Good Reason has occurred, the event will no longer constitute Good
Reason and (B) you must give the Firm a 30-day period to cure after notice of
the first event constituting Good Reason under Section 8(c).


(d)           Termination on Disability or Death.


(1)           TWPG Inc. may terminate your employment upon your Disability.  For
purposes of this Agreement, “Disability” means your absence from your
responsibilities with TWPG Inc. on a full-time basis for 180 days in any
consecutive 12 months as a result of incapacity due to mental or physical
illness or injury.  If TWPG Inc. determines in good faith that your Disability
has occurred, it may give you Termination Notice.  If within 30 days of the
Termination Notice you do not return to full-time performance of your
responsibilities, your employment will terminate.  If you do return to full-time
performance in that 30-day period, the Termination Notice will be cancelled for
all purposes of this Agreement.  Except as provided in this Section 8(d), any of
your incapacity due to mental or physical illness or injury will not affect TWPG
Inc.’s obligations under this Agreement.


(2)           Your employment will terminate automatically on your death.


(e)           Advance Notice Generally Required.


(1)           To terminate your employment before the end of the Employment
Period, either you or TWPG Inc. must provide a Termination Notice to the
other.  A “Termination Notice” is a written notice that states the specific
provision of this Agreement on which termination is based, including, if
applicable, the specific clause of the definition of Cause or Good Reason and a
reasonably detailed description of the facts that permit termination under that
clause.  The failure to include any fact in a Termination Notice that
contributes to a showing of Cause or Good Reason does not preclude either party
from asserting that fact in enforcing its rights under this Agreement.


(2)           You and TWPG Inc. agree to provide 90 days’ advance Termination
Notice of any termination prior to the end of the Employment Period or prior to
any non-extension of the Employment Period in accordance with Section 2, unless
your employment is terminated by TWPG Inc. for Cause or because of your
Disability or death.  Accordingly, the effective date of early termination of
your employment will be 90 days after Termination Notice is given except that
(A) the effective date will be the date of TWPG Inc.’s Termination Notice if
your employment is terminated by TWPG Inc. for Cause, although TWPG Inc. may
provide a later effective date in the Termination Notice, (B) the effective date
will be 30 days after Termination Notice is given if your employment is
terminated because of your Disability, and (C) the effective date will be the
time of your death if your employment is terminated because of your death.  TWPG
Inc. may elect to place you on paid leave for all or part of the advance notice
period.  Notwithstanding this Section 8(e)(2), if you die or become Disabled
during your employment but after you provide a valid Termination Notice with
Good Reason or TWPG Inc. provides Termination Notice without Cause, your
termination will be treated as a termination with Good Reason, effective as of
the date of your death or Disability.  The effective date of termination of your
employment is referred to as the “Date of Termination” in this Agreement.


(3)           Within five (5) business days following the delivery of a
Termination Notice by you to the Firm or by the Firm to you, the Firm will
provide you with a draft form of a separation agreement and you and the Firm
agree to use all reasonable efforts to finalize the terms of that separation
agreement on or before the Date of Termination.


9.           TWPG Inc.’s Obligations in Connection with Your Termination


(a)           General Effect.  On termination in accordance with Section 8, your
employment will end and the Firm will have no further obligations to you except
as provided in this Section 9 (other than pursuant to the employee benefit plans
and programs established by the Firm pursuant to which you have accrued amounts
and benefits).


(b)           For Good Reason or Without Cause.  If, during the Employment
Period, TWPG Inc. terminates your employment without Cause or you terminate your
employment for Good Reason:


(1)           TWPG Inc. will pay you, in a lump sum, the following as of the end
of your employment:  your unpaid Base Salary for periods prior to your
termination, and pay with respect to any of your accrued but unused vacation,
any accrued expense reimbursements and other cash entitlements, and any unpaid
but vested Bonus (the sum of such amounts, your “Accrued Compensation”).  In
addition, TWPG Inc. will timely pay you any amounts and provide you any benefits
that are required, or to which you are entitled, under any plan, contract or
arrangement of the Firm, including any unpaid compensation deferred by you
(together with any interest and/or earnings through the end of your employment)
other than pursuant to a tax-qualified plan which is payable as a result of your
termination of employment (together, the “Other Benefits”).


(2)           TWPG Inc. will pay you, in a lump sum, on the sixtieth (60th) day
following the Date of Termination, the amount of your remaining Base Salary from
the Date of Termination through the end of the then-existing Employment Period
(solely for purposes of this Clause (A), the then-existing Employment Period
shall be determined as if your employment were not then terminated).


(3)           TWPG Inc. will pay you in a lump sum, on the sixtieth (60th) day
following the Date of Termination, an amount equal to the sum of (A) the average
of the Bonuses paid or payable to you for the three fiscal years ending before
Termination Notice is given (your “Historic Bonus”) plus (B) the product of your
Historic Bonus multiplied by a fraction, the numerator of which shall be the
number of days elapsed since the original effective date of the Prior Agreement
(or if such termination occurs after December 31, 2009, the number of days
elapsed since this Agreement was last renewed in accordance with Section 2), and
the denominator of which shall be the number of days in the Initial Employment
Period (or if such termination occurs after December 31, 2009, 730 days).  In
calculating your Historic Bonus:


(A)           your Bonus for each of the 2003, 2004 and 2005 fiscal years will
deemed to be $1,000,000; and


(B)           compensation will be deemed paid or payable even if it was
deferred and any Bonus for a fiscal year for which you were employed for less
than the full fiscal year will be annualized.


                       (4)           All stock options issued by TWPG Inc. to
you will vest and become immediately exercisable and will remain exercisable for
a period of 12 months after the end of your employment (or, if earlier, until
they would have expired but for your termination).  All restricted stock,
restricted stock units and other equity-based compensation awarded by TWPG Inc.
to you will vest and become immediately payable.  The benefits in this Section
9(b)(4) are referred to as “Accelerated Vesting”.


(5)           For 24 months following the Date of Termination, you, your spouse
and your dependents will continue to be entitled to participate in each of the
Firm’s employee benefit and welfare plans providing for medical, dental,
hospitalization or life insurance on a basis that is at least as favorable as in
effect immediately before Termination Notice was given (the “Welfare
Benefits”).  However, if the Firm’s plans do not permit you, your spouse or your
dependents to participate on this basis, TWPG Inc. will provide Welfare Benefits
(with the same after-tax effect for you) outside of the plans.  If you become
employed during such 24-month period and are eligible for coverage from your new
employer, the Welfare Benefits will be secondary to your new coverage (if the
Firm reimburses you for any increased cost and provides any additional benefits
that are necessary to provide you with the full Welfare Benefits).


(c)           For Cause or Without Good Reason.  If TWPG Inc. terminates your
employment for Cause or you terminate your employment without Good Reason, TWPG
Inc. will pay your Accrued Compensation and Other Benefits.


(d)           For Your Disability or Death.  If, during the Employment Period,
your employment terminates as a result of your death or Disability, TWPG Inc.
will pay your Accrued Compensation and Other Benefits.


(e)           Condition.   TWPG Inc. will not be required to make the payments
and provide the benefits stated in this Section 9 unless and until you execute
and deliver to TWPG Inc., within fifty (50) days following the Date of
Termination, a release of claims releasing the Firm, its affiliates, and each
member of the Firm and any of their respective past or present officers,
directors, employees or agents from any and all liabilities to you, and you do
not revoke such release within any period permitted under applicable law.  This
agreement will be in a form reasonably and mutually satisfactory to you and TWPG
Inc.; provided that, in the event of your termination under any of the
circumstances described in Section 9(b) through 9(d), no such release shall be
required prior to the payment of any Accrued Compensation or Other Benefits.


(f)           Code Section 409A.


(1)           You and the Firm agree that, with respect to any payments or
benefits described in Section 9 that constitute a deferral of compensation which
is subject to Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), you and the firm will use their respective best efforts to ensure that
the termination of your employment shall mean a “separation from service” within
the meaning of Section 409A of the Code and the regulations promulgated
thereunder, including Treasury Regulation Section 1.409A-1(h) (a “Separation
from Service”).  Notwithstanding any provision to the contrary in this
Agreement, if you are deemed by the Firm at the time of your Separation from
Service to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code, to the extent delayed commencement of any portion of the benefits to
which you are entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of your benefits shall not be provided to you prior to the earlier of (A) the
expiration of the six-month period measured from the date of your Separation
from Service with the Firm or (B) the date of your death.  Upon the first
business day following the expiration of the applicable Code Section
409A(a)(2)(B)(i) period, all payments deferred pursuant to this Section 8(f)
shall be paid in a lump sum to you (or your estate or beneficiaries), and any
remaining payments due under the Agreement shall be paid as otherwise provided
herein.


(2)           In addition, to the extent that any reimbursements payable
pursuant to this Agreement are subject to the provisions of Code Section 409A,
such reimbursements shall be paid to you no later than December 31 of the year
following the year in which the cost was incurred.  The amount of expenses
reimbursed in one year shall not affect the amount eligible for reimbursement in
any subsequent year, and your right to reimbursement under this Agreement will
not be subject to liquidation or exchange for another benefit.


(3)           Additionally, in the event that following the date hereof the Firm
or you reasonably determines that any compensation or benefits payable under
this agreement may be subject to Section 409A of the Code, the Firm and you
shall work together to adopt such amendments to this agreement or adopt other
policies or procedures (including amendments, policies and procedures with
retroactive effect), or take any other commercially reasonable actions necessary
or appropriate to (x) exempt the compensation and benefits payable under this
agreement from Section 409A of the Code and/or preserve the intended tax
treatment of the compensation and benefits provided with respect to this
Agreement or (y) comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance.


10.           Certain Covenants


(a)           Covenants in Partners’ Equity Agreement.  You agree and
acknowledge that you shall comply with each of the covenants contained in the
Partners’ Equity Agreement, including, without limitation, covenants relating to
confidential information, noncompetition and non-solicitation, in each case in
accordance with the terms thereof.


(b)           Intellectual Property Rights; Use of Names.  As between you and
the Firm, all right, title and interest, whether known or unknown, in any
intellectual property that is discovered, invented or developed directly or
indirectly by, or disclosed to you, in the course of rendering services under
this Agreement or in the course of rendering services to any predecessors to the
Firm, will be the sole and exclusive property of the Firm.  You agree to do
anything reasonably requested by the Firm in furtherance of perfecting the
Firm’s possession of, and title to, any of such intellectual property.


Without limiting the foregoing under this Section 10(b), to the extent you have
any right, title or interest in any name, trademark or service mark, whether
currently existing or arising in the future, that includes any of “Thomas
Weisel,” “Thomas Weisel Partners,” “TWP,” “Tailwind” or any name, trade mark or
service mark that is derivative of any of the foregoing, including any domain
names relating to any of the foregoing (collectively, the “Weisel Names”), you
have previously granted to the Firm a worldwide, perpetual, exclusive and
royalty-free right and license, substantially in the form attached as Annex A to
the Prior Agreement, to use the Weisel Names in connection with the business and
affairs, whether currently existing or arising in the future, of the Firm;
provided that you shall be permitted to use your name under any of the
conditions or for any of the purposes listed in Annex B to the Prior
Agreement.  NOTHING IN THIS AGREEMENT, INCLUDING ANY ANNEXES TO THE PRIOR
AGREEMENT REFERENCED HEREIN, SHALL BE CONSTRUED TO PRECLUDE OR OTHERWISE HAMPER
YOU FROM USING (1) YOUR FULL LEGAL NAME, (2) “THOMAS W. WEISEL”, (3) “THOMAS
WEISEL”, (4) “THOM WEISEL” OR (5) ANY OTHER SIMILAR VARIATION OF YOUR LEGAL
NAME, TO PERSONALLY IDENTIFY YOURSELF, WHETHER IN CONNECTION WITH BUSINESS,
PERSONAL OR OTHER MATTERS.


(c)           Tax Filing.  During the Employment Period, you will duly and
accurately file all required income tax returns and, if requested to do so, will
certify to that effect to the Firm annually on a form specified by the Firm.


(d)           Return of Property.  All documents, data, recordings, or other
property, whether tangible or intangible, including all information stored in
electronic form, obtained or prepared by or for you and utilized by you in the
course of your employment with the Firm shall remain the exclusive property of
the Firm.  In the event of the termination of your employment for any reason,
and subject to any other provisions hereof, the Firm reserves the right, to the
extent permitted by law and in addition to any other remedy the Firm may have,
to deduct from any monies otherwise payable to you the following: (i) the full
amount of any specifically determined debt you owe to the Firm at the time of or
subsequent to the termination of your employment with the Firm, and (ii) the
value of the Firm’s property which you retain in your possession after the
termination of your employment with the Firm following the Firm’s written
request for such items’ return and your failure to return such items within
30 days of receiving such notice.  In the event that the law of any state or
other jurisdiction requires the consent of an employee for such deductions, this
Agreement shall serve as such consent.


11.           Successors


(a)           Payments on Your Death.  If you die and any amounts become payable
under this Agreement, the Firm will pay those amounts to your estate.


(b)           Assignment by You.  As this Agreement provides for the personal
services to be performed by you, you may not assign this Agreement.  In
addition, except as required by law, your right to receive payments or benefits
under this Agreement may not be subject to execution, attachment, levy or
similar process.  Any attempt to effect any of the preceding in violation of
this Section 11(b), whether voluntary or involuntary, shall be void.


(c)           Assumption by any Surviving Company.  Before the effectiveness of
any merger, consolidation, statutory share exchange or similar transaction
(including an exchange offer combined with a merger or consolidation) involving
TWPG Inc. (a “Reorganization”) or any sale, lease or other disposition
(including by way of a series of transactions or by way of merger,
consolidation, stock sale or similar transaction involving one or more
subsidiaries) of all or substantially all of the Firm’s consolidated assets (a
“Sale”), TWPG Inc. will cause (1) the Surviving Company to unconditionally
assume this Agreement in writing and (2) a copy of the assumption to be provided
to you.  After the Reorganization or Sale, the Surviving Company will be treated
for all purposes as TWPG Inc. under this Agreement.  The “Surviving Company”
means (i) in a Reorganization, the entity resulting from the Reorganization or
(ii) in a Sale, the entity that has acquired all or substantially all of the
assets of the Firm.


12.           Certain Definitions


As used in this Agreement, the following terms have the following meanings:


“Board” means the Board of Directors of TWPG Inc.


“Compensation Committee” means the Compensation Committee of the Board, or any
successor to such committee.


“Employment Period” means the period commencing on the date of this Agreement
and ending on the Date of Termination, and includes the Initial Employment
Period and any subsequent extension periods after the expiration of the Initial
Employment Period.


“Partners’ Equity Agreement” means the Partners’ Equity Agreement, dated as of
the date hereof, among TWPG Inc. and the individuals listed on the signature
page thereto, as in effect from time to time.


“Pledge Agreement” means the Pledge Agreement, dated as of the date hereof,
between you and TWPG Inc., as in effect from time to time.


13.           Dispute Resolution


Any dispute, controversy or claim between you and the Firm, arising out of or
relating to or concerning the provisions of this Agreement, your employment with
the Firm or otherwise concerning any rights, obligations or other aspects of
your employment relationship in respect of the Firm, shall be finally resolved
in accordance with the provisions of Section 3.09 of the Partners’ Equity
Agreement.  Without limiting the foregoing, you acknowledge that a violation on
your part of this Agreement would cause irreparable damage to the
Firm.  Accordingly, you agree that the Firm will be entitled to injunctive
relief for any actual or threatened violation of this Agreement in addition to
any other remedies it may have.


14.           Governing Law


THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF CALIFORNIA, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.


15.           Miscellaneous


This Agreement shall not supersede any other agreement, written or oral,
pertaining to the matters covered herein, except to the extent of any
inconsistency between this Agreement and any prior agreement, in which case this
Agreement shall prevail.  Notices hereunder shall be delivered to the Firm at
its principal executive office directed to the attention of TWPG Inc.’s General
Counsel, and to you at your last address appearing in the Firm’s employment
records.    Amounts payable to you pursuant to this Agreement shall be subject
to any applicable withholding required under any federal, state, local or
foreign law, rule or regulation.


This Agreement shall be binding upon you and the Firm’s permitted successors and
assigns.  This Agreement shall inure to the benefit of and be binding upon the
Firm and its assigns.  This Agreement may not be amended or modified other than
by a written agreement executed by you and TWPG Inc. or its successors, nor may
any provision hereof be waived other than by a writing executed by you or TWPG
Inc. or its successors; provided, that any waiver, amendment or modification of
any of the provisions of this Agreement shall not be effective against you or
the Firm without the written consent of you and TWPG Inc. or its designee.  No
delay or omission in exercising any right hereunder shall operate as a waiver of
such right or any other right.  A waiver upon any one occasion shall not be
considered as a waiver of any right or remedy on any future occasion.


If any provision of this Agreement is finally held to be invalid, illegal or
unenforceable (whether in whole or in part), such provision shall be deemed
modified to the extent, but only to the extent, of such invalidity, illegality
or unenforceability and the remaining provisions shall not be affected
thereby.  Except as expressly provided herein, this Agreement shall not confer
on any person other than you and the Firm any rights or remedies hereunder.  The
captions in this Agreement are for convenience of reference only and shall not
define or limit the provisions hereof.


[Remainder of page intentionally left blank.]
If the foregoing is in accordance with your understanding, please kindly confirm
your acceptance and agreement by signing and returning this Agreement which will
thereupon constitute an agreement between you and TWPG Inc., on its behalf and
on behalf of its subsidiaries and affiliates.



           
Very truly yours,
 
THOMAS WEISEL PARTNERS GROUP, INC.
(on its behalf, and on behalf of its subsidiaries and
affiliates)
 
   
By:  
       
Name:  
Mark Fisher 
     
Title:  
General Counsel and Secretary 
   




     
Agreed to and accepted as of the date of this Agreement:
               
Name: Thomas W. Weisel
   


